 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
           ANYES KIM,
 7
                                Plaintiff,
 8
              v.                                              C17-1395 TSZ
 9
           STATE FARM FIRE & CASUALTY                         ORDER
10         COMPANY,

11                              Defendant.

12
              THIS MATTER comes before the Court on a motion for partial summary
13
     judgment, docket no. 22, brought by defendant State Farm Fire and Casualty Company 1
14
     (“State Farm”). Having reviewed all papers filed in support of, and in opposition to, the
15
     motion, 2 the Court enters the following order.
16

17
     1
         In the motion, counsel identified the moving party as State Farm Mutual Automobile Insurance
18 Company, see Motion at 1 (docket no. 22), but a subsequent declaration by a Field Assignment
     Team Manager for State Farm clarifies that the insurance policy at issue in this litigation was
19 underwritten by State Farm Fire and Casualty Company, which has been properly named as the
     sole defendant, see Tiersma Decl. at ¶ 6 & Ex. 3 (docket no. 30).
20   2
     In addition to (i) State Farm’s motion, docket no. 22, and the supporting declaration of its
   counsel,  docket no. 23, (ii) plaintiff’s response, docket no. 27, and the declaration of her
21
   attorney, docket no. 28, and (iii) State Farm’s reply, docket no. 29, the Court has considered the
   declaration of Carrie Tiersma, docket no. 30, which was filed in response to the Court’s direction
22 to provide copies of certain letters.

23

     ORDER - 1
 1 Background

 2         Plaintiff Anyes Kim was injured on September 11, 2012, while a passenger in a

 3 2007 Nissan Frontier owned and driven by her fiancé Joseph Browder. See Exs. 3 & 4 to

 4 Kirkpatrick Decl. (docket nos. 23-3 & 23-4). Plaintiff did not have any key for, and had

 5 never driven, the Nissan, but during the time she and Browder had been living together,

 6 she had ridden in the truck approximately once per week on “date night,” usually a

 7 Sunday. Id. At the time of the accident, which the parties agree was caused by an

 8 uninsured driver, plaintiff had insurance through State Farm for her own vehicle, a 2008

 9 Toyota Scion. See Def.’s Mot. at 2-3 (docket no. 22); Ex. 3 to Kirkpatrick Decl. (docket

10 no. 23-3 at 3). Plaintiff’s policy contained a personal injury protection (“PIP”) provision,

11 but Browder’s policy for the Nissan Frontier did not. See Compl. at ¶¶ 4.6 & 4.7 (docket

12 no. 1-2); Answer at ¶¶ 4.6 & 4.7 (docket no. 7). Both plaintiff’s and Browder’s policies

13 offered uninsured motorist (“UIM”) coverage, which is not at issue in the pending motion

14 for partial summary judgment.

15         By letter dated December 19, 2012, State Farm denied PIP benefits to plaintiff

16 pursuant to the following exclusion: “THERE IS NO COVERAGE FOR AN INSURED

17 . . . WHO IS OCCUPYING A MOTOR VEHICLE . . . FURNISHED FOR YOUR

18 REGULAR USE IF IT IS NOT YOUR CAR OR A NEWLY ACQUIRED CAR.” See

19 Ex. 1 to Kirkpatrick Decl. (docket no. 23-1 at 7) (emphasis in original); Tiersma Decl. at

20 ¶¶ 4-7 & Exs. 2 & 3. On August 16, 2017, plaintiff served on the Washington State

21 Insurance Commissioner a complaint against State Farm alleging breach of contract,

22 insurance bad faith, violation of Washington’s Consumer Protection Act (“CPA”), and

23

     ORDER - 2
 1 violation of Washington’s Insurance Fair Conduct Act (“IFCA”). See Summons &

 2 Compl. (docket no. 1-2). The complaint was later filed in King County Superior Court,

 3 and the action was removed by State Farm on September 15, 2017. See Notice of

 4 Removal (docket no. 1).

 5 Discussion

 6         State Farm moves for summary judgment (i) as to the extra-contractual (bad faith,

 7 CPA, and IFCA) claims on the ground that they are time barred, (ii) with regard to the

 8 contractual and extra-contractual claims relating to the denial of PIP benefits on the basis

 9 of the earlier-quoted “regular use” exclusion, and (iii) with respect to the CPA claim on

10 the theory that such claim may not be premised on the denial of insurance benefits for

11 personal injuries. State Farm’s arguments concerning the limitations period have merit

12 and, as a result, the extra-contractual claims must be dismissed and the Court need not

13 reach the separate issue of whether plaintiff may pursue a CPA claim in connection with

14 the denial of PIP benefits. As to plaintiff’s breach of contract claim relating to the denial

15 of PIP benefits, the Court concludes that questions of fact and issues of law preclude

16 summary judgment.

17 A.      Standard for Summary Judgment

18         The Court shall grant summary judgment if no genuine dispute of material fact

19 exists and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

20 56(a). The moving party bears the initial burden of demonstrating the absence of a

21 genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

22 fact is material if it might affect the outcome of the suit under the governing law.

23

     ORDER - 3
 1 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for

 2 summary judgment, the adverse party must present affirmative evidence, which “is to be

 3 believed” and from which all “justifiable inferences” are to be favorably drawn. Id. at

 4 255, 257. When the record, taken as a whole, could not, however, lead a rational trier of

 5 fact to find for the non-moving party on matters as to which such party will bear the

 6 burden of proof at trial, summary judgment is warranted. See Matsushita Elec. Indus.

 7 Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); see also Celotex, 477 U.S. at 322-

 8 23.

 9 B.      Limitations Periods for Extra-Contractual Claims

10         The parties do not dispute that both insurance bad faith and IFCA claims have a

11 limitations period of three years or that a CPA claim must be brought within four years of

12 its accrual. See RCW 4.16.080(2); RCW 19.86.120. The parties disagree, however,

13 concerning when the limitations periods began to run on plaintiff’s extra-contractual

14 claims. Although State Farm denied PIP benefits by letter dated December 19, 2012,

15 plaintiff contends that her bad faith, IFCA, and CPA claims, which were brought almost

16 five years later, are timely under a “continuing tort” theory because State Farm continued

17 to respond to her lawyer’s efforts to change its mind. Plaintiff cites no authority for such

18 proposition, and the Court concludes it has no merit. See Dees v. Allstate Ins. Co., 933 F.

19 Supp. 2d 1299, 1306-07 (W.D. Wash. 2013) (citing Lenk v. Life Ins. Co. of N. Am., 2010

20 WL 5173207 at *2 (E.D. Wash. Dec. 13, 2010) (concluding that an insurance bad faith

21 claim accrues at the time that coverage is denied)).

22

23

     ORDER - 4
 1 C.      Personal Injury Protection Benefits

 2         State Farm contends that the PIP provision in the policy for plaintiff’s Toyota

 3 Scion excluded coverage because plaintiff was injured while occupying a motor vehicle

 4 (her fiancé’s Nissan Frontier) that was furnished for her regular use. State Farm’s

 5 argument requires the Court to interpret language (“furnished for . . . regular use”) that is

 6 not defined in the policy. To do so, the Court must construe the insurance contract as a

 7 whole, giving the policy the “fair, reasonable, and sensible construction” that an average

 8 person purchasing insurance would. See Vision One, LLC v. Phila. Indem. Ins. Co., 174

 9 Wn.2d 501, 512, 276 P.3d 300 (2012); see also Panorama Vill. Condo. Owners Ass’n Bd.

10 of Dirs. v. Allstate Ins. Co., 144 Wn.2d 130, 137, 26 P.3d 910 (2001). Under Washington

11 law, inclusionary clauses are liberally construed in favor of coverage, while exclusionary

12 provisions are interpreted strictly against the insurer. See Assurance Co. of Am. v. Wall

13 & Assocs. LLC of Olympia, 379 F.3d 557, 560 (9th Cir. 2004).

14         In support of its assertion that a vehicle, which plaintiff never drove and had no

15 key to operate, was furnished for her regular use, State Farm cites three cases, Anderson

16 v. State Farm Mut. Auto. Ins. Co., 2007 WL 1577870 (W.D. Wash. May 30, 2007),

17 Grange Ins. Ass’n v. MacKenzie, 103 Wn.2d 708, 694 P.2d 1087 (1985), and Nelson v.

18 Mut. of Enumclaw, 128 Wn. App. 72, 115 P.3d 332 (2005). In all of these cases,

19 however, the denial of coverage concerned the driver of a vehicle deemed furnished for

20 his or her regular use. Anderson, 2007 WL 1577870 at *1 (“Plaintiff was driving and

21 [her child] M.A. sat directly behind her in the backseat.”); MacKenzie, 103 Wn.2d at 710

22 (“George, his wife, and James were riding in James’s Ford. George, as always, was

23

     ORDER - 5
 1 driving.”); Nelson, 128 Wn. App. at 74 (“The vehicle accident occurred in October 2000,

 2 while Ms. Nelson worked as a substitute driver for a rural route mail carrier in Odessa,

 3 Washington. . . . When Ms. Nelson substituted for Mr. Frederick, she drove his

 4 Saturn.”). State Farm has offered no authority for the proposition that a vehicle in which

 5 an individual is occasionally a passenger, but which the person has never driven and for

 6 which the person has no key, is furnished for his or her regular use. State Farm simply

 7 has not met its burden of establishing an absence of genuine disputes of material fact or

 8 entitlement to judgment as a matter of law with respect to plaintiff’s breach of contract

 9 claim relating to the denial of PIP benefits.

10 Conclusion

11         For the foregoing reasons, the Court ORDERS:

12         (1)    State Farm’s motion for partial summary judgment, docket no. 22, is

13 GRANTED in part and DENIED in part. Plaintiff’s insurance bad faith, CPA, and IFCA

14 claims are DISMISSED with prejudice as time barred. State Farm’s motion is otherwise

15 DENIED.

16         (2)    The Clerk is directed to send a copy of this Order to all counsel of record.

17         IT IS SO ORDERED.

18         Dated this 7th day of February, 2019.

19

20
                                                     A
                                                     Thomas S. Zilly
21                                                   United States District Judge

22

23

     ORDER - 6
